UNITED STATES DISTRICT COURT                                     For Online Publication Only
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
JOAN TERESA KESSLER,

                                   Plaintiff,
                                                                 MEMORANDUM AND ORDER
                 -against-                                       17-CV-4264 (JMA)

COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.
-------------------------------------------------------------X                      FILED
APPEARANCES:                                                                        CLERK
                                                                          3/13/2020 3:20 pm
        Howard D. Olinsky
        Olinsky Law Group                                                    U.S. DISTRICT COURT
        250 South Clinton Street, Suite 210                             EASTERN DISTRICT OF NEW YORK
        Syracuse, NY 13202                                                   LONG ISLAND OFFICE
               Attorney for Plaintiff

        Candace Scott Appleton
        Richard P. Donoghue, United States Attorney
        Eastern District of New York
        271 Cadman Plaza East
        Brooklyn, NY 11201
               Attorneys for Defendant

AZRACK, United States District Judge:

        Plaintiff Joan Teresa Kessler (“Plaintiff”) seeks review of the final determination by the

Commissioner of Social Security (the “Commissioner”), reached after a hearing before an

administrative law judge (“ALJ”), finding that Plaintiff was not eligible for disability insurance

benefits (“DIB”) under the Social Security Act (the “Act”). The parties have filed cross-motions

for judgment on the pleadings. For the reasons discussed herein, Plaintiff’s motion for judgment

on the pleadings is GRANTED in part and DENIED in part, the Commissioner’s cross-motion is

DENIED, and the case is REMANDED for proceedings consistent with this opinion.




                                                        1
                                             I.       BACKGROUND

      A. Procedural History

          On November 12, 2013, Plaintiff filed applications for DIB and supplemental security

income (“SSI”) with the Social Security Administration (“SSA”), alleging disability as of

December 1, 2012, due to back problems, diabetes, nerve damage in her right leg, lung problems,

vision problems, high blood pressure, and depression. (Tr. 189–91, 2021.) On December 25, 2013,

the SSA denied Plaintiff’s SSI application because she failed to meet financial, non-medical

criteria. (Tr. 99–107.) On April 17, 2014, the SSA denied Plaintiff’s claim for DIB because she

was found not disabled. (Tr. 108–14.) Following denial of her claim, Plaintiff requested a hearing

before an ALJ on May 6, 2014. (Tr. 116–17.) On December 21, 2015, Plaintiff and her attorney

appeared before ALJ April Wexler for a hearing at which vocational expert (“VE”) Rocco Meola

testified. (Tr. 47–81.)

          In a January 13, 2016 decision, ALJ Wexler denied Plaintiff’s claim, finding that she was

not disabled. (Tr. 13–23.) On March 10, 2016, Plaintiff requested that the Appeals Council review

ALJ Wexler’s decision. (Tr. 186–88.) The Appeals Council denied Plaintiff’s request for review

on May 16, 2017, making ALJ Wexler’s decision the final decision of the Commissioner.

(Tr. 1–3.) This appeal followed.

          B.        Factual Background

          Because this case will be remanded for further proceedings, only the evidence relevant to

that determination is recounted here.

          Plaintiff was born in 1963 and was forty-nine years old at the time of the onset of her

alleged disability. (Tr. 189.) She attained a GED and became ASC certified in 1999. (Tr. 203.)



1
    Citations to “Tr.” refer to pages of the certified administrative record filed by the Commissioner. (ECF No. 9.)


                                                            2
Plaintiff’s past relevant work was as a home health aide, a store sales associate, a server, and a

self-employed car mechanic. (Tr. 51–52, 204, 219, 240.) She testified that she became unable to

work in 2012 and had not worked since then. (Id.) In a function report dated December 29, 2013,

Plaintiff reported having back and right shoulder pain that affected her ability to perform daily

activities and self-care. (Tr. 208–18.)

C.     Medical Treatment

       1. Objective Imaging Studies

       The record contains several objective imaging studies, some of which include:

           •   A June 19, 2013 x-ray of the lumbosacral spine, showing mild degenerative

               changes at the L4-L5 level, and L5 was transitional in configuration. (Tr. 249.)

           •   A September 5, 2013 MRI of the right shoulder, showing mild acromioclavicular

               hypertrophy with mild bursitis, partial bursal surface tear of the distal supraspinatus

               tendon, low-grade partial tear of the superior fibers of the subscapularis tendon, and

               the intraarticular bicep tendon was perched medially. (Tr. 252.)

           •   A September 5, 2013 x-ray of the chest, showing a four-millimeter nodule in the

               right mid-lung. (Tr. 250.)

           •   A September 6, 2013 MRI of the lumbar spine, showing an L4-L5 diffuse disc

               bulge with left extraforaminal broad based disc herniation without significant spinal

               canal stenosis, mild-to-moderate left greater than right foraminal stenosis, mild disc

               desiccation, increased left facet joint fluid, transitional L5 vertebral body, and an

               eight-millimeter right L1-L2 cyst. (Tr. 341.)




                                                 3
           •   An October 24, 2013 CT-scan of the chest, showing fine reticular patterns

               throughout the lungs, calcified granuloma on a nodule in the right mid-lung, several

               other nodules, and arteriosclerotic changes of the aorta. (Tr. 253–54.)

           •   A February 8, 2014 echocardiogram, showing mild insufficiency in the mitral and

               tricuspid valves. (Tr. 306–07.)

       2. Medical Opinions

               a. Plaintiff’s Physical Impairments

       Ryan Baker, a physician’s assistant in the office of Edwardo Yambo, M.D., treated Plaintiff

on several occasions throughout 2013 and 2014. (Tr. 288–324.) He completed a questionnaire

dated November 21, 2013. (Tr. 256–57.) Plaintiff’s symptoms were shoulder and back pain. (Tr.

256.) Mr. Baker indicated that in a workday, Plaintiff could sit for a total of four hours (thirty

minutes at a time), stand/walk for four hours (fifteen minutes at a time), and never lift/carry any

weight. (Tr. 256–57.) He opined that Plaintiff could grasp, turn/twist objects, perform fine

manipulation, and reach five percent of the day with her right arm/hand and ten percent of the day

with her left arm/hand. (Tr. 257.) Mr. Baker believed that Plaintiff could be absent from work

more than four times per month and was incapable of full-time work on a sustained basis. (Id.)
                                                                                          --

Mr. Baker also submitted a visual acuity questionnaire, opining that Plaintiff did not meet the

criteria for Listings 2.02, 2.03, or 2.04. (Tr. 261.)

       Dr. Yambo treated Plaintiff between December 18, 2013 and September 1, 2014. (Tr. 289–

324.) On September 8, 2014, he completed a questionnaire and offered opinions that were identical

to those of Mr. Baker. (Tr. 283–84.) Dr. Yambo stated that Plaintiff’s symptom was back pain.

(Tr. 284.) In a workday, Plaintiff could sit for a total of four hours (thirty minutes at a time),

stand/walk for four hours (fifteen minutes at a time), and never lift/carry any weight. (Tr. 283–




                                                   4
84.) He also said that she would need to lie down or take unscheduled breaks. (Id.) Dr. Yambo

opined that Plaintiff could grasp, turn/twist objects, perform fine manipulation, and reach five

percent of the day with her right arm/hand and ten percent of the day with her left arm/hand. (Tr.

284.) He found that Plaintiff could be absent from work more than four times per month and was

incapable of full-time work on a sustained basis. (Id.)

        Plaintiff also participated in a consultative internal medicine examination with Kanista

Basnayake, M.D. on February 7, 2014. (Tr. 266–72.) Plaintiff complained of low back pain since

November 2012, which was shooting in nature and radiated down to the toes on her right side.

(Tr. 266.) She also reported having aching pain in her right shoulder. (Id.) Dr. Basnayake noted

Plaintiff’s history of diabetes and high blood pressure. (Id.) Plaintiff reported experiencing hiatal

hernia and incontinence. (Id.) Plaintiff told Dr. Basnayake she had smoked for over twenty-five

years and complained of shortness of breath for the past four-to-six years. (Tr. 267.) She said she

had depression and anxiety since childhood. (Tr. 266.) Because of difficulty standing, she

struggled to perform housework. (Id.)

        On examination, Plaintiff’s blood pressure was 170/80, and she was advised to follow-up

with her primary care doctor within the next few weeks. (Id.) Her uncorrected vision was 20/200

in the right eye, 20/100 in the left eye, and 20/100 in both eyes. (Id.) She walked with a limp and

dragged her right leg, but it improved when she used her cane, which Dr. Basnayake noted was

medically necessary. (Id.) Plaintiff could not walk on her heels and toes and could squat one-half

way down. (Id.) Plaintiff exhibited a full range of motion in the cervical spine, elbows, wrists,

hands, knees, and ankles, but had a limited range of motion in the lumbar spine, shoulders (right

more than left), and hips. (Id.) Plaintiff had negative straight leg raising on her left leg and positive

leg raising on her right leg. (Id.) Plaintiff had edema in both lower legs and feet. (Id.) X-rays of




                                                   5
her lumbosacral spine showed degenerative changes of a grade I spondylolisthesis of L5 over S1

and facet joint arthropathy. (Tr. 271.) Dr. Basnayake diagnosed Plaintiff with diabetes, hiatus

hernia, urinary incontinence, high blood pressure, right shoulder pain, and low back pain with

radiation to the right leg. (Id.) Dr. Basnayake wrote that “due to back pain and right shoulder

pain,” she believed Plaintiff had moderate to marked limitations in sitting, standing, walking,

climbing, carrying, and lifting. (Id.)

       Plaintiff also visited C. Scott Hall, M.D. on January 7, 2014 with the chief complaint of

dyspnea. (Tr. 278.) Dr. Hall noted that changes on Plaintiff’s CAT scan were likely inflammatory,

and her symptoms were either from asthma or smoking. (Tr. 280.) He ordered follow-up testing

and prescribed Ventolin and Pulmicort. (Id.)

       Robert Leahy, D.C., a chiropractor, examined Plaintiff on July 14, 2015. (Tr. 335–39.)

Plaintiff reported pain in the neck, trapezius, and back after being involved in a motor vehicle

accident. (Tr. 336.) On examination, Plaintiff had spasm and trigger points. (Tr. 337.) She had

right shoulder depression, and her left impingement test was positive. (Id.) Straight leg raising

was positive. (Id.) Dr. Leahy noted a limited range of motion in the knee. (Id.) Plaintiff had 4/5

(full range of motion/moderate resistance) strength in the right deltoid, triceps, biceps, hand, calf,

feet, left quadriceps, and hamstrings, but had 3/5 (perceptible weakness) strength in the right

quadriceps and hamstrings. (Tr. 338.) Plaintiff’s deep tendon reflexes were generally diminished,

and Plaintiff had hypoesthesia findings in her right dermatomes. (Id.)

       At the request of the Commissioner, Barry Zuckerman, M.D. completed an interrogatory

as a medical expert regarding Plaintiff’s vision on November 28, 2015. (Tr. 355–57.) He opined

that there was no evidence in the record to substantiate a visual impairment that caused limitations.

(Id.) Dr. Zuckerman gave no opinion regarding any of Plaintiff’s other physical impairments.




                                                  6
               b. Plaintiff’s Mental Impairments

        In a mental capacity assessment, dated November 21, 2013, Mr. Baker opined that Plaintiff

had slight impairments in all areas of memory and understanding, social interaction, and adaptation

and most areas in sustained concentration and persistence. (Tr. 258–60.) He also found that

Plaintiff had moderate limitations performing at a consistent pace with a standard number and

length of rest periods. (Tr. 259.) Mr. Baker expected Plaintiff to have two absences per month.

(Id.)

        Shashi Berdia, M.D. performed an initial psychiatric evaluation on Plaintiff on July 7,

2014. (Tr. 343.) Plaintiff recounted that she was diagnosed with bipolar disorder at a young age

and was experiencing depression. (Id.) Plaintiff told Dr. Berdia that she has taken various

medications since 1985 to treat her mental impairments. (Id.)

        Gerry Polito, LCSW, also completed a mental capacity assessment, dated September 16,

2014. (Tr. 359–61.) Plaintiff had visited Mr. Polito seeking treatment for anxiety and complaining

about difficulty sleeping and becoming frustrated easily. (Tr. 357.) He diagnosed Plaintiff with

bipolar disorder. (Tr. 361.) Mr. Polito opined that Plaintiff had slight limitations making simple

decisions and moderate limitations in remembering locations and processes, carrying out detailed

instructions, and generally maintaining social interaction. (Id.) He found that Plaintiff had marked

limitations in maintaining concentration for extended periods, performing activities within a

schedule, sustaining ordinary routines, completing a normal workday or workweek without

interruption of psychological symptoms, responding appropriately to changes, and traveling to

unfamiliar places or using public transit. (Tr. 359–61.)

        Paul Herman, Ph.D., performed a consultative psychiatric examination on February 7,

2014. (Tr. 262–65.) Plaintiff complained of difficulty sleeping, weight gain, and loss of appetite.




                                                 7
(Tr. 262.) During the mental status examination, Plaintiff presented as cooperative and as having

adequate social skills. (Tr. 263.) She displayed coherent and goal-directed thought content and

had a neutral mood with an appropriate affect. (Tr. 263–64.) Attention and concentration were

“somewhat below average.” (Tr. 264.) Plaintiff counted and performed simple calculations, but

could not perform serial threes. (Id.) Plaintiff had poor remote memory skills, but intact recent

memory skills. (Id.) Her insight and judgment were fair to good. (Id.) Dr. Herman did not give

a psychiatric diagnosis. (Tr. 265.) He wrote that Plaintiff appeared to be somewhat tense and sad,

but these symptoms did not interfere with her functioning. (Id.)

C.     The Commissioner’s Decision

       ALJ Wexler applied the five-step process required by the SSA’s regulations, described

below, and denied Plaintiff’s application for benefits. (Tr. 13–23.) ALJ Wexler first indicated

that Plaintiff met the insured status requirements through March 31, 2016, and had not engaged in

substantial gainful activity since her alleged onset date of December 1, 2012. (Tr. 15.) Next, at

step two, she found that Plaintiff had the following severe impairments: degenerative disc disease

of the lumbar spine, supraspinatus and subscapularis tendon tears in the right shoulder, a history

of asthmatic bronchitis, and bipolar disorder. (Id.) ALJ Wexler also noted that Plaintiff alleged

that she suffered from diabetes and vision issues, but found these conditions non-severe. (Id.) At

step three, ALJ Wexler determined that Plaintiff’s impairments, alone or in combination, did not

meet or medically equal the severity of any listed impairments. (Tr. 16–17.)

       Before moving to step four, ALJ Wexler assessed Plaintiff’s residual functional capacity

(“RFC”). (Tr. 17.) ALJ Wexler determined that Plaintiff had the RFC to perform light work,

except that “she is limited to simple routine repetitive tasks, occasional overhead reaching with the




                                                 8
right upper extremity and would need the ability to use a cane for ambulation” and “[m]ust avoid

concentrated exposure to fumes, odors, dust, gases and poor ventilation.” (Id.)

       In finding that Plaintiff was limited to light work with these restrictions, ALJ Wexler

considered the opinions of several medical sources and assigned “very little weight” to the

opinions of Mr. Baker and Dr. Yambo and “little weight” to the opinion of Dr. Basnayake. As to

Plaintiff’s mental impairments, ALJ Wexler gave “very little weight” to the opinion of Mr. Polito,

who completed a mental capacity assessment, and “great weight” to the opinion of Dr. Herman,

who performed a consultative psychiatric examination. (Tr. 20–21.)

       ALJ Wexler then addressed step four. Based on her RFC determination and the VE’s

testimony, ALJ Wexler concluded that Plaintiff could not perform her past relevant work. (Tr.

21–22.) At step five, ALJ Wexler relied on the VE’s testimony to determine that Plaintiff was

“capable of making a successful adjustment to other work that exists in significant numbers in the

national economy,” including work as a scale operator (DOT 555.687-010), a sealing machine

operator (DOT 690.685-154), or a weld inspector (DOT 724.685-014) at the light level. (Tr. 22–

23.) Accordingly, ALJ Wexler found Plaintiff not disabled. (Tr. 23.)

                                     II.     DISCUSSION

A.     Social Security Disability Standard

       Under the Act, “disability” is defined as “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is disabled when his

“physical or mental impairment or impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education, and work experience, engage in




                                                9
any other kind of substantial gainful work which exists in the national economy . . . .” 42 U.S.C.

§ 423(d)(2)(A).

       The Commissioner’s regulations set out a five-step sequential analysis by which an ALJ

determines disability. 20 C.F.R. §§ 404.1520, 416.920. The analysis is summarized as follows:

       [I]f the Commissioner determines (1) that the claimant is not working, (2) that he has a
       ‘severe impairment,’ (3) that the impairment is not one [listed in Appendix 1 of the
       regulations] that conclusively requires a determination of disability, and (4) that the
       claimant is not capable of continuing in his prior type of work, the Commissioner must
       find him disabled if (5) there is not another type of work the claimant can do.

Burgess v. Astrue, 537 F.3d 117, 120 (2d Cir. 2008) (alteration in original) (quoting Green–

Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003)). As part of step four, the Commissioner

determines the claimant’s RFC before deciding if the claimant can continue in his or her prior type

of work. 20 C.F.R. §§ 404.1520(a)(4)(iv); 416.920(a)(4)(iv). The claimant bears the burden at

the first four steps; but at step five, the Commissioner must demonstrate “there is work in the

national economy that the claimant can do.” Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009).

B.     Scope of Review

       In reviewing a denial of disability benefits, the Court’s function is not to review the record

de novo, but to determine whether the ALJ’s conclusions “‘are supported by substantial evidence

in the record as a whole or are based on an erroneous legal standard.’” Schaal v. Apfel, 134 F.3d

496, 501 (2d Cir. 1998) (quoting Beauvoir v. Chater, 104 F.3d 1432, 1433 (2d Cir. 1997)).

Substantial evidence is defined as “‘more than a mere scintilla. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Perez v. Chater, 77 F.3d

41, 46 (2d Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “‘To determine

whether the findings are supported by substantial evidence, the reviewing court is required to

examine the entire record, including contradictory evidence and evidence from which conflicting




                                                10
inferences can be drawn.’” Snell v. Apfel, 177 F.3d 128, 132 (2d Cir. 1999) (quoting Mongeur v.

Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983)). Thus, the Court will not look at the record “in

isolation but rather will view it in light of other evidence that detracts from it.” State of N.Y. ex

rel. Bodnar v. Sec’y of Health & Human Servs., 903 F.2d 122, 126 (2d Cir. 1990). A reviewing

court will affirm an ALJ’s decision based on “adequate findings supported by evidence having

rational probative force.” Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002).

        Conversely, a reviewing court will order remand for further proceedings when the

Commissioner failed to provide a full and fair hearing, made insufficient findings, or incorrectly

applied the applicable laws and regulations. See Rosa v. Callahan, 168 F.3d 72, 82–83 (2d Cir.

1999); see also 42 U.S.C. § 405(g) (“The court shall have power to enter, upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a rehearing.”).

C.      Analysis

        Plaintiff challenges the Commissioner’s determination for two reasons: (i) that ALJ

Wexler’s RFC is not supported by substantial evidence, and (ii) that ALJ Wexler’s credibility

analysis is not supported by substantial evidence. (Pl. Mem. of Law, ECF No. 11-1 at 1.) The

Court agrees that ALJ Wexler’s RFC analysis is unsupported by substantial evidence because ALJ

Wexler failed to properly weigh the medical opinion evidence. Remand is therefore warranted.2

        1. Applicable Law

        An RFC determination specifies the “most [a Plaintiff] can still do despite [the Plaintiff’s]

limitations.” Barry v. Colvin, 606 F. App’x 621, 622 n.1 (2d Cir. 2015) (summary order); see

Crocco v. Berryhill, No 15-CV-6308, 2017 WL 1097082, at *15 (E.D.N.Y. Mar. 23, 2017)


2
  Because the Court remands based on Plaintiff’s first argument, the merits of Plaintiff’s second argument are not
addressed here.


                                                        11
(describing an RFC determination as indicating the “nature and extent” of a claimant’s physical

limitations and capacity for work activity on a regular and continuing basis) (citing 20 C.F.R. §

404.1545(b)).

       “[T]he Commissioner must consider objective medical evidence, opinions of examining or

treating physicians, subjective evidence submitted by the claimant, as well as the claimant’s

background, such as age, education, or work history.” Crocco, 2017 WL 1097082, at *15; see also

Barry, 606 F. App’x at 622 n.1 (“In assessing a claimant’s RFC, an ALJ must consider ‘all of the

relevant medical and other evidence,’ including a claimant’s subjective complaints of pain.”)

(quoting 20 C.F.R. § 416.945(a)(3)). Accordingly, an RFC assessment is based on a review of the

entire record. See 20 C.F.R. § 404.1527(d)(2). An RFC determination must be affirmed on appeal

when it is supported by substantial evidence in the record. Barry, 606 F. App’x. at 622 n.1.

       2. ALJ Wexler’s Decision to Give Little Weight to Dr. Basnayake’s Opinion Is Not
          Supported by Substantial Evidence
       ALJ Wexler erred in giving only “little weight” to Dr. Basnayake’s opinion. While Dr.

Basnayake was not a treating physician, she set forth a medical opinion that should have been

analyzed using the same factors considered when evaluating a treating physician’s opinion. See

20 C.F.R. § 404.1527(c). Among the factors an ALJ must consider when evaluating medical

opinion evidence are: “the length of the treatment relationship and the frequency of examination;

the nature and extent of the treatment relationship; the relevant evidence, particularly medical signs

and laboratory findings, supporting the opinion; the consistency of the opinion with the record as

a whole; and whether the physician is a specialist in the area covering the particular medical

issues.” Burgess, 537 F.3d at 129 (internal quotations and alterations omitted).

       ALJ Wexler did not adequately consider these factors when assessing the weight to give

Dr. Basnayake’s opinion. ALJ Wexler wrote with respect to Dr. Basnayake: “I gave this opinion



                                                 12
little weight, as it is based on the claimant’s subjective pain and not objective testing. It is

inconsistent with the fact that the claimant has had very little treatment for these conditions.” (Tr.

21.) This terse analysis fails to accurately reflect Dr. Basnayake’s opinion and shows that ALJ

Wexler failed to properly weigh it.

       There is no indication in Dr. Basnayake’s report that her opinion was based only on the

Plaintiff’s subjective complaints.     Dr. Basnayake’s examination revealed several abnormal

findings, including that Plaintiff limped and dragged her right leg; she required use of a cane for

walking, weightbearing, and balance; and she could not walk on her heels or toes, as she would

lose balance. (Tr. 268.) Dr. Basnayake also found that Plaintiff had limited range of motion in

the lumbar spine and hips and a positive straight leg raising test on the right leg. (Tr. 269.) In

addition, Dr. Basnayake observed swelling in Plaintiff’s legs and feet. (Id.)
                                                                         - - ALJ Wexler ignored

these relevant medical signs and pieces of objective evidence that support Dr. Basnayake’s

opinion.

       Additionally, Dr. Basnayake’s opinion is consistent with other aspects of the record. Dr.

Yambo, Plaintiff’s treating physician, found that Plaintiff could sit for a total of four hours (thirty

minutes at a time), stand/walk for four hours (fifteen minutes at a time), and never lift/carry any

weight. (Tr. 283–84.) Similarly, Dr. Basnayake opined that Plaintiff would have moderate to

marked limitations in sitting, standing, walking, carrying, and lifting. (Tr. 270.) In giving Dr.

Basnayake’s opinion only “little weight,” ALJ Wexler failed to recognize the consistency of Dr.

Basnayake’s opinion with the rest of the record, including the opinion of Plaintiff’s treating

physician.

       ALJ Wexler’s rationale for giving little weight to Dr. Basnayake’s opinion because

Plaintiff sought little treatment for her condition is also flawed. The records indicate that Plaintiff




                                                  13
was prescribed powerful narcotic pain medications by her doctor, Dr. Yambo, which included

Morphine. (Tr. 242.) Moreover, nothing in Dr. Yambo’s records or elsewhere in the record

indicates that there were other treatments available to Plaintiff that she could have sought instead.3

ALJ Wexler’s reasoning for giving little weight to Dr. Basnayake’s opinion is therefore flawed.

         3. ALJ Wexler’s RFC Analysis Is Not Supported by Any Medical Opinion

         No medical opinion in the record provides support for ALJ Wexler’s RFC analysis. Both

Dr. Yambo, Plaintiff’s treating physician, and PA Baker found that in a workday Plaintiff could

sit for a total of four hours (thirty minutes at a time), stand/walk for four hours (fifteen minutes at

a time), and never lift/carry any weight. (Tr. 256–57, 283–84.) Dr. Basnayake opined that Plaintiff

would have moderate to marked limitations in sitting, standing, walking, carrying, and lifting. (Tr.

270.) ALJ Wexler’s finding that Plaintiff is capable of working at the light exertional level

contradicts the medical opinions in the record. The opinions of the medical professionals who

found that Plaintiff had limitations in sitting, standing, walking, lifting, and carrying do not

comport with the sitting, standing, and walking capabilities necessary to perform light work as

defined in the relevant regulation4 or ALJ Wexler’s finding that Plaintiff could lift and carry up to

twenty pounds for one-third of an eight-hour day. (Tr. 18.)

         It is generally within an ALJ’s discretion to determine the weight assigned to the opinions

of medical experts. Given the record here, however, it was error for ALJ Wexler to assign little or


3
  Plaintiff also argues that ALJ Wexler failed to develop the record with respect to Dr. Yambo’s opinion. (Pl. Mem.
of Law, ECF No. 11-1 at 11.) Plaintiff has identified no outstanding record from Dr. Yambo that has not been supplied.
“Where there are no obvious gaps in the administrative record, and where the ALJ already possesses a ‘complete
medical history,’ the ALJ is under no obligation to seek additional information in advance of rejecting a benefits
claim.” Petrie v. Astrue, 412 F. App’x 401, 406 (2d Cir. 2011) (quoting Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d
Cir. 1999)).
4
   “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good
deal of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, you must have the ability to do
substantially all of these activities.” 20 C.F.R. §§ 404.1567(b), 416.967(b).


                                                         14
very little weight to the medical sources who opined on Plaintiff’s physical limitations and to then

interpret the raw medical data on her own to form a medical opinion. See Kneeple v. Colvin, 14-

CV-33, 2015 WL 7431398 at *6 (W.D.N.Y. Nov. 23, 2015) (“Where the medical findings in the

record merely diagnose the claimant’s exertional impairments and do not relate these diagnoses to

specific residual functional capabilities such as those set out in 20 C.F.R. § 404.1567[ (a)-(e) ] . .

. the Commissioner may not make the connection himself.”) (quotation and alterations omitted);

Hazlewood v. Comm’r of Soc. Sec., No. 12-CV-798, 2013 WL 4039419, at *5 (N.D.N.Y. Aug. 6,

2013) (“The ALJ is not qualified to assess a plaintiff’s RFC on the basis of bare medical findings,

and where the medical findings in the record merely diagnose a plaintiff’s impairments and do not

relate those diagnoses to a specific RFC, an ALJ’s determination of RFC without a medical

advisor’s assessment is not supported by substantial evidence.”) The record contains no competent

medical opinion that supports a finding that Plaintiff was capable of performing the requirements

for work at the light exertional level. As a non-physician, ALJ Wexler’s circumstantial critique,

“however thorough or responsible,” was not “overwhelmingly compelling in order to overcome a

medical opinion.” Riccobono v. Saul, No. 19-909-CV, 2020 WL 1042221(2d Cir. Mar. 4, 2020)

(quoting Wagner v. Secretary of Health and Human Servs., 906 F.2d 856, 862 (2d Cir. 1990)).

ALJ Wexler “failed to meet that high burden when she relied solely on her lay interpretation of

the diagnostic tests and other non-medical evidence.” Id. Accordingly, remand is warranted.

       4. ALJ Wexler Did Not Err in Giving “Very Little Weight” to Mr. Polito’s Opinion
       With respect to Plaintiff’s mental functioning, Plaintiff challenges the “very little weight”

ALJ Wexler gave to Mr. Polito’s opinion because, she claims, the record is not fully developed.

(Pl. Mem. of Law, ECF No. 11-1 at 13.) ALJ Wexler explained that she gave the report of Mr.

Polito, “the social worker who saw the claimant once in 2014, before closing her case due to




                                                 15
noncompliance,” very little weight because it was inconsistent with Mr. Polito’s prior findings as

well as those of the consultative examiner, Dr. Herman. (Tr. 21.)

       First, Plaintiff claims that the record of Mr. Polito’s treatment is not fully developed. Since

Mr. Polito’s mental capacity assessment was dated September 16, 2014, Plaintiff argues that it

“was clearly based on more than one appointment.” (Pl. Mem. of Law, ECF No. 11-1 at 13.) The

record, however, only contains Mr. Polito’s treatment notes for June 24, 2014, and he wrote that

Plaintiff “made a unilateral decision to terminate her treatment.” (Tr. 353.) There thus appear to

be “no obvious gaps in the administrative record” that ALJ Wexler should have sought to develop

further with respect to Mr. Polito. -
                                    See   - - - 412 F. App’x at 406.
                                      - -Petrie,

       Additionally, ALJ Wexler did not err in determining that Mr. Polito’s opinion was

inconsistent with the findings of Dr. Herman and Mr. Polito’s own treatment records. Dr. Herman

opined that Plaintiff’s psychological perspective was fair “given an absence of significant impact

on functioning and psychiatric symptomatology,” but noted that she had “problematic current

circumstances” in her personal life. (Tr. 265.) Mr. Polito’s treatment notes of his mental status

evaluation indicated that Plaintiff could “gain from psychotherapy and pharmacotherapy,” but

explained that her “cognitive functions and long and short term memory are intact.” (Tr. 349–51.)

These records do not appear consistent with Mr. Polito’s mental capacity assessment detailing

Plaintiff’s marked limitations. (Tr. 359–61.) Accordingly, the Court does not find error in how

ALJ Wexler weighed Mr. Polito’s opinion.

                                     III.    CONCLUSION

       On remand, the Commissioner is directed to properly consider the opinion of Dr.

Basnayake and to reassess Plaintiff’s RFC in light of the record as a whole, including the objective

medical findings. The Commissioner may wish to call a non-examining medical expert to review

this case and/or have Plaintiff examined by a consultative doctor specializing in orthopedics.


                                                 16
       The Court makes no determination regarding ALJ Wexler’s initial assessment of Plaintiff’s

credibility because this assessment may change on remand when the medical opinions are properly

analyzed, and any new evidence is considered. Further, since remand is based on ALJ Wexler’s

assessment of Plaintiff’s physical impairments, the Commissioner, in reweighing the medical

opinions, may also wish to consider Plaintiff’s argument that the record of Plaintiff’s mental

impairments should be further developed and reweighed. (Pl. Mem. of Law, ECF No. 11-1 at 13.)

       Additionally, the Court will not grant Plaintiff’s request to remand for calculation of

benefits because the record does not lead to the definitive conclusion that Plaintiff is disabled. See

Williams v. Apfel, 204 F.3d 48, 50 (2d Cir. 2000) (directing remand for further proceedings where

the record was not entirely persuasive with respect to the plaintiff’s disability).

       Accordingly, the Court GRANTS in part and DENIES in part Plaintiff’s motion for

judgment on the pleadings; DENIES the Commissioner’s cross-motion; and REMANDS the case

for further proceedings consistent with this opinion.

       The Clerk of Court is respectfully directed to enter judgment accordingly.



SO ORDERED.


Dated: March 13, 2020
       Central Islip, New York
                                                           /s/ (JMA)
                                                        JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE




                                                  17
